Case 1:20-cv-01983-RM-NRN Document 37 Filed 10/27/20 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                Magistrate Judge N. Reid Neureiter

  Civil Action No: 20-cv-01983-RM-NRN                    Date: October 27, 2020
  Courtroom Deputy: Stacy Libid                          FTR: Courtroom C203

   Parties:                                              Counsel:

   WILLIAM POWELL, individually and on behalf of         Jason Conway
   all others similarly situated,

        Plaintiff,

   v.

   THE KROGER COMPANY, and                               David Montgomery
   DILLON COMPANIES, LLC a/k/a King Soopers,             Jamie Goetz-Anderson
   Inc. d/b/a King Soopers/City Market,

        Defendants.


                                     COURTROOM MINUTES


  TELEPHONIC MOTION HEARING

  9:02 a.m.          Court in session.

  Court calls case. Appearances of counsel.

  This matter is before the Court regarding Plaintiff’s Motion for Leave to File Under Seal
  [Docket No. 31] and Plaintiff’s Omnibus Motion and Memorandum of Law for
  Conditional Certification and Court-Authorized Notice [Docket No. 15].

  Arguments by counsel.

  For the reasons set forth on the record, it is

  ORDERED: Plaintiff’s Motion for Leave to File Under Seal [Docket No. 31] is
           GRANTED showing good cause shown, and no objection from the
           Defendant. Plaintiff shall file under restriction the documents marked as
           Exhibits J, N, O, and P to Plaintiff’s Reply in further support of his Motion
Case 1:20-cv-01983-RM-NRN Document 37 Filed 10/27/20 USDC Colorado Page 2 of 2




               for Conditional Certification and Court-Authorized Notice. Pursuant to
               D.C.COLO.LCivR. 7.2(b), Exhibits J, N, O, P shall be filed as a Level 1
               Restriction.

  ORDERED: Plaintiffs’ Omnibus Motion and Memorandum of Law for Conditional
           Certification and Court-Authorized Notice [Docket No. 15] is TAKEN
           UNDER ADVISEMENT.

  9:47 a.m.    Court in recess.

  Hearing concluded.
  Total in-court time: 00:45

  *To order transcripts of hearings, please contact either Patterson Transcription
  Company at (303) 755-4536 or AB Litigation Services at (303) 629-8534.




                                              2
